                 Case 3:21-cr-00155-JD Document 8 Filed 05/04/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL G. PITMAN (DCBN 484164)
   Assistant United States Attorney
 5 150 Almaden Boulevard, Suite 900
   San Jose, CA 95113
 6 Telephone: (408) 535-5040
   Facsimile:     (408) 535-5081
 7 Email: michael.pitman@usdoj.gov

 8 COREY J. SMITH (MABN 553615)
   Senior Litigation Counsel
 9 United States Department of Justice

10 Attorneys for United States of America

11                                      UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN FRANCISCO DIVISION

14     UNITED STATES OF AMERICA,                            Criminal No. 3:21-CR-00155-JD

15             Plaintiff,                                   STIPULATION TO EXCLUDE TIME
                                                            FROM APRIL 22, 2021 THROUGH
16                                                          JUNE 30, 2021 AND [PROPOSED] ORDER
                               v.
17
       CARLOS E. KEPKE,
18
               Defendant.
19

20           It is hereby stipulated by and between counsel for the United States and counsel for the

21 Defendant Carlos E. Kepke, that time be excluded under the Speedy Trial Act from April 22, 2021

22 through June 30, 2021.

23           At the initial appearance held on April 22, 2021, the government and counsel for Defendant

24 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

25 prepare, including by reviewing the discovery to be produced. The government and counsel for

26 Defendant further hereby stipulate and agree that this matter is complex, as defined in 18 U.S.C. §

27 3161(h)(7)(B)(ii), due to the breadth and duration of the conduct alleged in the Indictment, and the

28 government’s representation that discovery will be voluminous.
      STIPULATION TO EXCLUDE TIME FROM APRIL 22, 2021   1
      THROUGH JUNE 30, 2021 AND [PROPOSED] ORDER
      Case No.: 3:21-CR-00155-JD
                 Case 3:21-cr-00155-JD Document 8 Filed 05/04/21 Page 2 of 3




 1           For these reasons, and as further stated on the record at the initial appearance, the parties

 2 stipulate and agree to exclude time until June 30, 2021, and further stipulate and agree that the ends of

 3 justice served by excluding the time from April 22, 2021 through June 30, 2021 from computation under

 4 the Speedy Trial Act outweighs the best interests of the public and Defendant in a speedy trial. 18

 5 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), (h) (7)(B)(ii), (h)(7)(B)(iv).

 6           The undersigned Assistant United States Attorney certifies that he has obtained approval from

 7 counsel for Defendant to file this stipulation and proposed order.

 8

 9 IT IS SO STIPULATED.

10                                                          STEPHANIE M. HINDS
                                                            Acting United States Attorney
11
                                                            s/ Michael G. Pitman
12                                                          MICHAEL G. PITMAN
                                                            Assistant United States Attorney
13                                                          COREY J. SMITH
                                                            Senior Litigation Counsel
14
                                                            Attorneys for United States of America
15

16                                                          s/ Grant P. Fondo
17                                                          GRANT P. FONDO

18                                                          Appearing Specially for Defendant Carlos E. Kepke

19

20                                               [PROPOSED] ORDER
21           Based upon the facts set forth in the stipulation of the parties and the representations made to the
22 Court on April 22, 2021 and for good cause shown, the Court finds that time should be excluded from

23 April 22, 2021 through June 30, 2021 under the Speedy Trial Act because of the complexity of the case,

24 and also that failing to exclude the time from April 22, 2021 through June 30, 2021 would unreasonably

25 deny defense counsel and Defendant the reasonable time necessary for effective preparation, taking into

26 account the exercise of due diligence. 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), (h) (7)(B)(ii),

27 (h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time from April

28 22, 2021 to June 30, 2021 from computation under the Speedy Trial Act outweigh the best interests of
      STIPULATION TO EXCLUDE TIME FROM APRIL 22, 2021   2
      THROUGH JUNE 30, 2021 AND [PROPOSED] ORDER
      Case No.: 3:21-CR-00155-JD
                Case 3:21-cr-00155-JD Document 8 Filed 05/04/21 Page 3 of 3




 1 the public and Defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

 2 HEREBY ORDERED that the time from April 22, 2021 through June 30, 2021 shall be excluded from

 3 computation under the Speedy Trial Act.

 4

 5 IT IS SO ORDERED.

 6

 7 DATED: ___________________                                   ___________________________
                                                                JACQUELINE SCOTT CORLEY
 8                                                              United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME FROM APRIL 22, 2021   3
     THROUGH JUNE 30, 2021 AND [PROPOSED] ORDER
     Case No.: 3:21-CR-00155-JD
